Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's remarks filed on March 22, 2021 have been entered and considered. Claims 1 and 4 – 19 are pending in this application. Claims 7 and 8 have been withdrawn from further consideration subject to restriction requirement. After careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Lee in view of Sato as detailed in Office action dated December 22, 2020. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 4 – 6 and 9 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. KR 20100078799 A (Lee) in view of Sato JP 2013155473 A (Sato). English abstract and machine translation of the KR and JP documents are relied upon herein.       

Considering claims 1, 4 – 5 and 9 – 13 and 18 - 19, Lee teaches a thermoplastic polyurethane fiber, which is electrospun from the reaction product of an aromatic diisocyanate, aliphatic diisocyanate or alicyclic diisocyanate, with a linear polyol and a chain extender. Said polyurethane elastic fiber has a diameter of 100-5000 µm [Abstract]. Further, Lee is silent regarding the polyurethane being silicone modified. However, Sato teaches the siloxane-modified urethane resin (1) has a compound (a) having at least 1 active hydrogen-containing groups and a hydrophilic group other than a hydroxyl group in the molecule. A resin obtained by reacting a polysiloxane (b) having at least 1 active hydrogen-containing groups, a polyol and / or a polyamine (c) and a polyisocyanate (d) is a polycarbonate diol. Further, among the preferred polysiloxane compounds to be used in the reaction to form the modified polyurethane, Sato teaches at [0044] the following compound:

    PNG
    media_image1.png
    207
    585
    media_image1.png
    Greyscale

Which corresponds to Applicant compound of Formula (1). Sato’s polysiloxane meets the new limitation in claims 18 and 19 requiring that n (or m) is between 1 and 10. Furthermore, Sato teaches at [0021] that the amount of the compound b (polysiloxane) is 0.1 to 50% by mass, preferably 1 to 20% by mass, and the amount of the compound c is 10 to 95% by mass, and preferably 20 to 70% by mass. 
 
As to the limitation in claim 4, for the modified polyurethane to have a molecular weight between 10,000 and 200,000; Sato teaches at [0023] that it is preferable that the number average molecular weight of the above resin (measured by G PC and converted into standard polystyrene) is 2,000-500,000.
 
Considering claims 6 and 14, Lee teaches that the fibers form a nonwoven fabric. 

Considering claim 16, Sato teaches at [0058] that the polyol for the compound C, conventionally known ones such as short chain diols, polyhydric alcohols and high molecular weight polyols conventionally used in polyurethane production can be used, and as a polyamine, short chain diamines conventionally used in polyurethane production can be used. 
Considering claim 17, Sato teaches at [0067] that the compound d is not particularly limited, and any of those conventionally known in the art can be used. Preferred as polyisocyanate compounds are, for example, toluene-2,4-diisocyanate, toluene-2,6-diisocyanate, 4 - methoxy-phenylene diisocyanate, 1,3 - isopropyl - 1,3 - phenylene diisocyanate, and 4 - isopropyl-2-phenylene diisocyanate. 4 - chloro - 1,3 - phenylene diisocyanate, 4 - butoxy-1 - phenylene diisocyanate, 2,4-diisocyanate diphenylether, 4,4' - methylenebis (phenylene isocyanate) (MD I), *************, tolylene diisocyanate, xylylene diisocyanate (XDI), and 1,3. Aromatic diisocyanates, such as 1,5 - naphthalene diisocyanate, benzidine diisocyanate, o-nitrobenzidine diisocyanate and 4,4'-diisocyanatedibenzyl, methylene diisocyanate, 1,4 - tetramethylene diisocyanate. Aliphatic diisocyanates, such as 1,6-hexamethyle ne ester diisocyanate, trimethylhexamethylene diisocyanate and 1,10-decamethylen e diisocyanate, 1,4-cyclohexylene diisocyanate, 4,4 ′ - methylenebis (cyclohexyl isocyanate), 1,5-tetrahydronaphthalene diisocyanate. To provide 3 – isocyanate propyltriethoxysilane, etc., which can be designed as a self-curing PUD, such as an alicyclic di isocyanate such as isophorone diisocyanate, hydrogenated MDI and hydrogenated X DI. Of course, polyurethane prepolymers obtained by reacting these diisocyanate compounds with a low-molecular weight polyol or polyamine so that the terminal is an isocyanate can be used.



Response to Arguments

Applicant's remarks filed on March 22, 2021 have been entered and considered. After careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Lee in view of Sato as detailed in Office action dated December 22, 2020. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments filed on March 22, 2021 have been fully considered but they are found to be not persuasive for the following reasons. 

Applicant traverses the rejection over Lee in view of Sato on the basis that said combination fails to teach or suggest the limitation in claim 1, requiring that the upper limit for the polysiloxane component is 10.2 % by weight per 100 parts by weight of A to D combined.
In response, the examiner submits that as set forth above, Sato teaches at [0021] that the amount of the compound b (polysiloxane) is 0.1 to 50% by mass. Thus overlapping completely with the claimed range (0.1 – 10.2 %). 

Applicant further contends that the prior art does not teach the limitation in claim 18, requiring that the integer n or m in formula 1.


Regarding claim 19, the examiner submits that as noted just above, the prior art meets both limitation (claim 1 and claim 18).   

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786